Judgment, Supreme Court, Bronx County (Janice Bowman, J.), entered on or about December 29, 1999, which, after a jury trial, awarded plaintiff, in this action to recover for personal injuries sustained as a result of a trip and fall at a bus stop, damages in the principal amount of $175,000 against defendant City of New York, unanimously affirmed, without costs.
The jury’s verdict was sufficiently supported by evidence establishing that defendant City, through its contractor, created the bump in the road that caused plaintiff to fall and sustain injury. In reaching its verdict, the jury was entitled to credit and rely upon plaintiff’s testimony, physical evidence consisting of photographs and work permits, and the testimony of plaintiff’s liability expert (see, Gayle v City of New York, 92 NY2d 936, 937).
The trial court properly exercised its discretion in allowing plaintiff’s liability expert to testify. Even if plaintiff’s CPLR 3101 (d) response was deficient, plaintiff’s notice of claim, her complaint and her bill of particulars combined to afford sufficient notice of the subject matter and substance of the expert’s testimony (see, Misel v N.F.C. Cab Corp., 240 AD2d 294, 295). Concur — Williams, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.